Exhibit 10.1

EIGHTH AMENDMENT TO CREDIT AGREEMENT AND

AMENDMENT TO CONSENT AGREEMENT

This Eighth Amendment to Credit Agreement and Amendment to Consent Agreement
(this “Amendment”) dated as of December 31, 2018 is entered into by and among
ORGANOGENESIS INC., a Delaware corporation (“Organogenesis”), PRIME MERGER SUB,
LLC, a Delaware limited liability company (“Prime”, and together with
Organogenesis, each individually a “Borrower” and, collectively, the
“Borrowers”), the several banks and other financial institutions or entities
that are parties hereto as “Lenders” (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline
Lender, and SVB, as administrative agent and collateral agent for the Lenders
(in such capacities, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, the Administrative Agent, the Issuing
Lender and the Swingline Lender are party to that certain Credit Agreement dated
as of March 21, 2017, as amended by a Joinder, Assumption and First Amendment to
Credit Agreement dated as of March 24, 2017, as further amended by a Second
Amendment to Credit Agreement and Amendment to Guarantee and Collateral
Agreement dated as of August 10, 2017, as further amended by a Third Amendment
to Credit Agreement dated as of November 7, 2017, as further amended by a Waiver
and Fourth Amendment to Credit Agreement dated as of February 9, 2018, as
further amended by a Fifth Amendment to Credit Agreement dated as of April 5,
2018, and as further amended by a Forbearance and Sixth Amendment to Credit
Agreement, dated as of May 23, 2018 (the “Forbearance Agreement”) and as further
amended by a Seventh Amendment to Credit Agreement and Amendment to Consent
Agreement (the “Consent Amendment”) dated as of October 31, 2018 (as further
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
herein, shall have the meanings assigned to such terms in the Credit Agreement;

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are party to a
certain Consent, dated August 17, 2018, as amended by a Waiver and Amendment to
Consent Agreement dated as of September 27, 2018, as further amended by the
Consent Amendment (the “Consent Agreement”), which, among other things, amended
certain terms of the Forbearance Agreement; and

WHEREAS, the Borrowers have advised the Administrative Agent that they intend to
repay all Obligations due and owing in connection with the Term Loans; as of the
date hereof such amount is approximately $5,025,856.16 (the “Term Loan Payoff
Amount”); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to modify and amend certain terms and conditions of the Credit
Agreement and the Consent Agreement to among other things, reduce the Term
Commitment to zero dollars ($0), and the Administrative Agent and the Lenders
have agreed to do so, subject to the terms and conditions of this Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.     Amendments to Credit Agreement.

 

  a.

The cover page to the Credit Agreement is hereby amended by deleting the
reference to “$35,000,000” in the first line thereof and inserting “$30,000,000”
in lieu therefor.

 

  b.

The second recital to the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrowers, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $30,000,000, consisting of a term loan facility
in the aggregate original principal amount of $0, and a revolving loan facility
in an aggregate amount not to exceed $30,000,000, with a letter of credit
sub-facility in the aggregate availability amount on the Closing Date of $0.00
(as a sublimit of the revolving loan facility) and a swingline sub-facility in
the aggregate availability amount on the Closing Date of $0.00 (as a sublimit of
the revolving loan facility);”

 

  c.

The following new definition is hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:

““Eighth Amendment Effective Date”: December 31, 2018”

 

  d.

The following definition set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

““Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrowers in an aggregate principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1A. At all times from and after the Eighth Amendment
Effective Date the aggregate amount of the Term Commitments shall be $0”

 

  e.

Schedule 1.1A of the Credit Agreement is hereby deleted in its entirety and
replaced by Schedule 1.1A, attached hereto.

2.     Amendments to Consent Agreement. Subject to the terms and conditions of
this Amendment:

 

  a.

Section 6(d) of the Consent Agreement is hereby amended and restated as follows:

“d.     On or prior to December 31, 2018 the Borrowers shall deliver to the
Administrative Agent updated pro forma Projections and financial statements (in
each case, after giving effect to the Merger);”

 

2



--------------------------------------------------------------------------------

  b.

Section 6(e) of the Consent Agreement is hereby amended and restated as follows:

“e.    On or prior to January 31, 2019 (or such later date as the Administrative
Agent shall agree in its sole discretion), the Borrowers and Administrative
Agent shall have mutually agreed upon the financial covenant levels set forth in
Section 7 of the Credit Agreement, which shall be based upon the projections
required to be delivered pursuant to Section 6(d) above, for the avoidance of
doubt, in the event that the Borrowers fail to agree on such covenant levels on
or prior to January 31, 2019, such failure shall constitute an immediate Event
of Default under the Credit Agreement.”

3.    Financial Covenant Testing. Notwithstanding anything to the contrary in
the Forbearance Agreement or the Credit Agreement, and provided that new
financial covenant levels are set on or prior to January 31, 2019, the financial
covenants set forth in Sections 7.1(a) and 7.1(b) of the Credit Agreement shall
not be tested for the periods ending October 31, 2018, November 30, 2018 and
December 31, 2018. For the avoidance of doubt, such financial covenants shall be
tested for the period ending January 31, 2019 (and thereafter in accordance with
the terms of the Credit Agreement).

4.    Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent has been fulfilled to
the satisfaction of the Administrative Agent:

a.    This Amendment shall have been duly executed and delivered by the
respective parties hereto. The Administrative Agent shall have received a fully
executed copy hereof and of each other document required hereunder;

b.    The Administrative Agent shall have received payment in full in cash of
the Term Loan Payoff Amount;

c.    All necessary consents and approvals to authorize this Amendment shall
have been obtained by the applicable Loan Parties;

d.    No Default or Event of Default shall have occurred and be continuing;

e.    After giving effect to this Amendment, each of the representations and
warranties made by each Loan Party herein and in the Credit Agreement and the
other Loan Documents (i) that is qualified by materiality shall be true and
correct, and (ii) that is not qualified by materiality, shall be true and
correct in all material respects, in each case, on and as of the date hereof, as
though made on such date, except to the extent any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects as of
such earlier date; and

f.    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to the Administrative Agent, in
its sole discretion.

 

3



--------------------------------------------------------------------------------

5.    Representations and Warranties. The Borrowers hereby represent and warrant
to the Administrative Agent and the Lenders as follows:

a.    This Amendment is, and each other Loan Document to which it is or will be
a party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally and
equitable principals (whether enforcement is sought by proceedings in equity or
at law).

b.    After giving effect to this Amendment, each of the representations and
warranties made by each Loan Party set forth in this Amendment, the Credit
Agreement, and the other Loan Documents to which it is a party (i) that is
qualified by materiality are true and correct, and (ii) that is not qualified by
materiality, are true and correct in all material respects, in each case, on and
as of the date hereof, as though made on such date, except to the extent any
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date.

c.    The execution and delivery by each Loan Party of this Amendment, the
performance by such Loan Party of its obligations hereunder and the performance
of the Borrowers under the Credit Agreement, as amended by this Amendment
(i) have been duly authorized by all necessary organizational action on the part
of such Loan Party and (ii) will not (A) violate any provisions of the
certificate of incorporation or formation or organization or by-laws or limited
liability company agreement or limited partnership agreement of such Loan Party
or (B) constitute a violation by such Loan Party of any applicable material
Requirement of Law.

d.    The information set out in the Beneficial Ownership Certificate dated
October 31, 2018 remains true, accurate and complete as of the date hereof.

Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and have conducted in a commercially reasonable manner their
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.

6.    Payment of Costs and Expenses. The Borrowers shall pay to the
Administrative Agent all reasonable costs and out-of-pocket expenses of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment and any documents and instruments relating hereto or thereto,
including, without limitation, any fees that have been invoiced prior to the
date hereof (which fees include, without limitation, the reasonable and
documented fees and expenses of any attorneys retained by the Administrative
Agent).

 

4



--------------------------------------------------------------------------------

7.    Choice of Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto submits
to the exclusive jurisdiction of the State and Federal courts in the Northern
District of the State of California; provided, however, that nothing in the
Credit Agreement as amended by this Amendment shall be deemed to operate to
preclude the Administrative Agent or any Lender from bringing suit or taking
other legal action in any other jurisdiction to realize on the Collateral or any
other security for the Obligations, or to enforce a judgment or other court
order in favor of such Agent or such Lender. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE OTHER LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

8.    Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or by
e-mail transmission of an Adobe file format document (also known as a PDF file)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or by e-mail transmission of an Adobe file format document
(also known as a PDF file) also shall deliver an original executed counterpart
of this Amendment but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.

9.    Effect on Loan Documents.

a.    The amendments set forth herein shall be limited precisely as written and
shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or of any Loan Document or to
prejudice any right or remedy which the Administrative Agent may now have or may
have in the future under or in connection with the Loan Documents; (b) to be a
consent to any future consent or modification, forbearance, or waiver to the
Credit Agreement or any other Loan Document, or to any waiver of any of the
provisions thereof; or (c) to limit or impair the

 

5



--------------------------------------------------------------------------------

Administrative Agent’s right to demand strict performance of all terms and
covenants as of any date. Each Loan Party hereby further ratifies and reaffirms
its obligations under the Credit Agreement and the other Loan Documents to which
it is a party and agrees that none of the amendments or modifications set forth
in this Amendment shall impair such Loan Party’s obligations under the Loan
Documents or the Administrative Agent’s rights under the Loan Documents. Each
Loan Party hereby ratifies and reaffirms the validity and enforceability of all
of the Liens heretofore granted, pursuant to and in connection with the
Guarantee and Collateral Agreement or any other Loan Document to the
Administrative Agent on behalf and for the benefit of the Secured Parties, as
collateral security for the obligations under the Loan Documents, in accordance
with their respective terms, and acknowledges that all of such Liens, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof. Each
Loan Party acknowledges and agrees that the Credit Agreement and each other Loan
Document is still in full force and effect and acknowledges as of the date
hereof that such Loan Party has no defenses to enforcement of the Loan
Documents. Each Loan Party waives any and all defenses to enforcement of the
Credit Agreement as amended hereby and each other Loan Documents that might
otherwise be available as a result of this Amendment of the Credit Agreement. To
the extent any terms or provisions of this Amendment conflict with those of the
Credit Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control.

b.    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

c.    This Amendment is a Loan Document.

10.    Release of Claims.

a.    The Loan Parties may have certain Claims against the Released Parties, as
those terms are defined below, regarding or relating to the Credit Agreement or
the other Loan Documents. The Administrative Agent, the Lenders, the Issuing
Lender, the Swingline Lender, and the Loan Parties desire to resolve each and
every one of such Claims in conjunction with the execution of this Amendment and
thus the Loan Parties make the releases contained in this Section 10. In
consideration of the Administrative Agent and the Lenders entering into this
Amendment, the Loan Parties hereby fully and unconditionally release and forever
discharge each of the Administrative Agent, the Lenders, the Issuing Lender, the
Swingline Lender and their respective directors, officers, employees,
subsidiaries, branches, affiliates, attorneys, agents, representatives,
successors and assigns and all persons, firms, corporations and organizations
acting on any of their behalves (collectively, the “Released Parties”), of and
from any and all claims, allegations, causes of action, costs or demands and
liabilities, of whatever kind or nature, arising prior to the date on which this
Amendment is executed, whether known or unknown to the Loan Parties on the date
hereof, whether liquidated or unliquidated, fixed

 

6



--------------------------------------------------------------------------------

or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Loan Parties have against the Released Parties by reason of any act or omission
on the part of the Released Parties, or any of them, occurring prior to the date
on which this Amendment is executed, including all such loss or damage of any
kind heretofore sustained or that may arise as a consequence of the dealings
among the parties up to and including the date on which this Amendment is
executed, in each case, arising out of the Loans, the Obligations, the Credit
Agreement or any of the Loan Documents, including the administration or
enforcement thereof (collectively, all of the foregoing, the “Claims”). The Loan
Parties represent and warrant that they have no knowledge of any Claim by it
against the Released Parties or of any facts or acts or omissions of the
Released Parties which on the date hereof would be the basis of a Claim by the
Loan Parties against the Released Parties which is not released hereby. The Loan
Parties represent and warrant that the foregoing constitutes a full and complete
release of all Claims.

b.    Each Loan Party hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each of the Released Parties that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
of the Released Parties on the basis of any Claim released, remised and
discharged by any Loan Party pursuant to Section 10(a) above. If any Loan Party
violates the foregoing covenant, the Borrowers, for themselves and their
successors and assigns, and their present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, agree to pay, in addition to such other damages as any of the
Released Parties may sustain as a result of such violation, all attorneys’ fees
and costs incurred by any of the Released Parties as a result of such violation.

11.    Entire Agreement. This Amendment constitutes the entire agreement between
the Loan Parties and the Lenders pertaining to the subject matter contained
herein and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect hereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Amendment. All of the terms and provisions of this Amendment are
hereby incorporated by reference into the Credit Agreement, as applicable, as if
such terms and provisions were set forth in full therein, as applicable. All
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import shall mean the Credit Agreement as amended
hereby.

12.    Severability. The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Amendment in any jurisdiction.

[Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

  BORROWERS:   ORGANOGENESIS INC. By:   /s/ Timothy M. Cunningham Name:  
Timothy M. Cunningham Title:   Chief Financial Officer   PRIME MERGER SUB, LLC
By:   /s/ Timothy M. Cunningham Name:   Timothy M. Cunningham Title:   Treasurer



--------------------------------------------------------------------------------

 

SILICON VALLEY BANK,

as the Administrative Agent, Issuing Lender, Swingline Lender and as a Lender

By:   /s/ Sam Subilia Name:   Sam Subilia Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

REVOLVING COMMITMENTS

 

Lender   Revolving Commitment   Revolving Percentage Silicon Valley Bank  
$30,000,000.00   100% Total   $30,000,000.00   100%

L/C COMMITMENTS

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender   L/C Commitments   L/C Percentage Silicon Valley Bank   $0.00   100%
Total   $0.00   100%

SWINGLINE COMMITMENT

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender   Swingline Commitment   Exposure Percentage Silicon Valley Bank   $0.00
  100% Total   $0.00   100%

TERM COMMITMENTS

 

Lender   Term Commitment   Term Percentage Silicon Valley Bank   $0.00   100%
Total   $0.00   100%